Citation Nr: 1805699	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  12-27 517A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for colon cancer, to include as due to contaminated water exposure at Camp Lejeune and exposure to ionizing radiation, or as secondary to residuals of lipomas.  

2.  Entitlement to an initial rating in excess of 10 percent for lipoma scars.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from August 1970 to August 1974.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, and an August 2012 rating decision of the RO in Louisville, Kentucky.  Due to the Veteran's place of residence, the Pittsburgh RO performed subsequent development.  

In March 2017, the Veteran testified before the undersigned Veterans Law Judge by videoconference.  A transcript of that hearing is of record.  


REMAND

The Veteran claims that his service-connected lipoma scars that have worsened since the most recent VA scars examination, performed in May 2012.  The Board finds that remand is necessary to schedule a more current VA examination.  

The Veteran contends that he developed colon cancer during service either due to exposure to contaminated water while serving at Camp Lejune or due to exposure to radiation while guarding nuclear weapons aboard the USS Franklin D. Roosevelt.  The Veteran also believes that his cancer might be secondary to service-connected residuals of in-service lipomas.  

In April 2012, the Veteran submitted a Radiation Risk Activity Information Sheet, stating that he was exposed to radiation from nuclear weapons aboard the USS Franklin D. Roosevelt.  Despite that submission from the Veteran, VA did not perform any action in accordance with VA's procedures regarding claims based on exposure to ionizing radiation.  The Board finds a remand is necessary for VA to properly develop and adjudicate the claim.  

In an April 2012 VA medical examination report, a VA examiner opined that the Veteran's cancer was less likely than not related to service.  Although the examiner addressed the Veteran's contentions regarding in-service exposure to contaminated water and service-connected lipoma residuals, the examiner did not discuss whether the Veteran's cancer was caused by in-service radiation exposure.  Additionally, in a May 2017 letter, submitted by the Veteran, a private examiner stated that, as the Veteran had no family history of cancer, the Veteran's in-service exposure to contaminated water could not be ruled out as a cause for the cancer.  The Veteran also submitted an online report, suggesting that civilian workers at Camp Lejune experienced an abnormally high rate of mortality due to colon cancer.  A remand is necessary to schedule an additional VA examination to determine the etiology of the Veteran's claimed cancer.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary releases, obtain and associate with the claims file all outstanding records of treatment for lipoma scars and colon cancer.  Associate all records or responses received with the record.  All efforts to obtain records should be fully documented.  At a minimum, obtain all outstanding VA records.  

2.  Undertake appropriate development of the Veteran's claim for service connection for colon cancer as a radiogenic disease, based on asserted exposure to radiation when guarding nuclear weapons aboard the USS Franklin D. Roosevelt.  Queries should be directed through appropriate official channels to ascertain whether it is at least as likely as not that the Veteran was exposed to nuclear weapons aboard the USS Franklin D. Roosevelt during the period the Veteran was stationed there, from approximately April 1971 to April 1973.  If the presence of weapons is corroborated, the claim should be fully developed and considered under the provisions of 38 C.F.R. § 3.311 (2017).  If it is more efficient to development or if the above instruction yields no results, then complete all development required in order to obtain any available records concerning the Veteran's reported in-service exposure to radiation from the appropriate source, followed by an attempt to obtain a dose estimate, as required by VA Adjudication Procedure Manual, M21-1MR, Part IV.ii.1.C.3.(e) and (f), and 38 C.F.R. § 3.311(a) (2017).

2.  Then, schedule the Veteran for a VA scars examination, to be performed by a medical doctor, to determine the nature and number of the lipoma scars.  The examiner must review the claims file and should note that review in the report.  The examiner should provide the following information:

(a)  Describe the number and size of all lipoma scars present.  Note whether there are any additional scars are shown since the May 2012 VA examination.

(b)  Report whether any scar is deep or whether the scars collectively cause limited motion in an area or areas exceeding 6 square inches, 12 square inches, 72 square inches, or 144 square inches.

(c)  Report whether any scar is superficial and whether the total of scars collectively covers 144 square inches or more.

(d)  Report whether any scar is superficial and unstable.

(e)  Report whether any scar is superficial and painful.

(f)  Report whether any scar or the combined scarring causes additional loss of motion or function.

(g) Any additional pertinent findings (such as evidence of swelling, redness, tenderness, discoloration, etc.) should be reported.  If possible, the examiner should make photographs of the scars. 

3.  Schedule the Veteran for a VA examination by an oncologist, to determine the etiology of claimed colon cancer.  The examiner must review the claims file and should note that review in the report.  All findings should be described in detail and all necessary diagnostic testing performed.  In reviewing the claims file, the examiner should particularly note the service medical records, to include the records of the colon examination and the lipoma treatment performed during service; the post-service medical records regarding cancer treatment; the April 2012 VA medical examination report; the May 2017 letter from a private examiner; the research material regarding civilian mortality at Camp Lejune; and any information regarding the Veteran's in-service exposure to ionizing radiation.  If the Veteran does not attend any scheduled examination, forward the claims file to a VA oncologist to procure the requested opinions.  The examiner is requested to offer the following opinions:

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's colon cancer is related to service or any incident of service, to include either exposure to contaminated water at Camp Lejune or in-service exposure to ionizing radiation?

(b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's colon cancer was caused by service-connected residuals of lipomas?

(c)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's colon cancer has been aggravated (permanently worsened beyond the natural progress of the disorder) by service-connected residuals of lipomas?

4.  Then, readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

